Citation Nr: 0812505	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which, in relevant part, denied service connection for left 
ear hearing loss.  The RO issued a notice of the decision in 
June 2006, and the veteran timely filed a Notice of 
Disagreement (NOD) in November 2006.  Subsequently, in 
December 2006 the RO provided a Statement of the Case (SOC), 
and thereafter, in February 2007, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9.  
Specifically, while the most recent audiological examination 
of record, dated February 2006, revealed the audiologist's 
opinion the veteran had "[n]ormal to moderate sensori-neural 
hearing loss, left ear," that he determined, "[b]ased on 
the history provided by the veteran, and clinical examination 
. . . is at least as likely as not . . . due to noise 
exposure during military service," the air conduction 
testing performed indicated that the veteran did not have a 
hearing loss "disability" of the left ear, as contemplated 
by 38 C.F.R. § 3.385.  In addition, at his July 2007 Travel 
Board hearing, the veteran stated that his left ear hearing 
loss had gradually worsened during and since his period of 
active service, and he stated during this hearing as well as 
in his February 2007 substantive appeal that the February 
2006 audiologist had informed him that he had severe ear 
hearing loss of the left ear rather than the right ear.  See 
Hearing Transcript at 5, 8; February 2007 Substantive Appeal.  
In the Board's view, this evidence calls into question the 
reliability of the February 2006 audiological examination 
report as it relates to the left ear.  Moreover, the veteran 
has indicated that his hearing loss has increased in severity 
since that examination was conducted more than two years ago.  
See Hearing Transcript at 5.  Accordingly, the Board 
determines that a fresh VA audiological examination is 
warranted.  38 C.F.R. § 3.327; VAOPGCPREC 11-95; see also, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1995).
  
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
	
		                      		2. The veteran must be 
afforded a VA audiological
        examination for the purpose of 
determining whether he
        currently has a hearing loss disability, 
as contemplated 
        by 38 C.F.R. § 3.385.  
        
        The audiological examination must conform 
with the 
        testing requirements enunciated in 38 
C.F.R. § 4.85, to 
        include: (a) conducting of the test by a 
state-licensed 
        audiologist; (b) performance of a 
controlled speech 
        discrimination test (Maryland CNC); and 
        (c) performance of a puretone audiometry 
test.  All tests 
        are to be performed without the use of 
hearing aids.    
        
3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  
        

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).










